Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10-2020-0022364 for priority 2/24/20.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or all subject matter deemed allowable.  Furthermore, adding a limitation directed towards a second camera storing one frame corresponding to a peripheral image in a second buffer with regards to a frame of a main image is disclosed in WANG et al. (Pub. No.: US 2017-0272663), and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-11, 20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-11 and 20, a first camera module configured to capture a first image is considered to read on Fig. 1 first camera module 1310; a second camera module configured to capture a second image is considered to read on Fig 1 second camera module 1320; an image processor configured to control is considered to read on Fig. 1 processor 1100; a prism controller configured to control is considered to read on Fig. 4 prism control module 1112. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 is/are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Claims 12-19 ‘an image signal processor’ whereby the instant specification is silent and as such, the claimed invention may be capable of reading on software and as such does not fall into any statutory class of invention.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”   They are neither computer components nor statutory processes, as they are not “acts” to be performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 11-12, 16-17, 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 11-12, 19 recite ‘loss of a second field of view’ with regards to a ‘second image’ whereby it is unclear in the loss in image and/or FOV occurs before, after or in the process of image capture or in what form the loss occurs i.e. lower resolution, quality degradation, cropping etc.  The claims will be construed as requiring the disclosure of specific image degradation loss from stabilization.  Appropriate correction is required.

Claim 16 recites ‘located in a central portion’ whereby it is unclear if the prism or the second camera module is located at a central portion.  In addition, it is unclear where a central portion is located, what is a central portion, or what the portion relates to.  The claims will be construed as a camera centrally located to some fixed points.  Appropriate correction is required.


Claim 17 recites ‘moved from the central portion’ whereby it is unclear if the prism is located at a central portion.  In addition, it is unclear where a central portion is located, what is a central portion, or what the portion relates to.  The claims will be construed as a camera centrally located to some fixed points.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 12, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al.  (Pub. No: US 2019-0361224) in view of WANG et al. (Pub. No.: US 2017-0272663).

As per Claim 1 CHO discloses An electronic device comprising (Figs. 1-3 [Abstract]): 
a first camera module configured to capture a first image with a first field of view (Figs. 1-4 first FOV camera 195o [0050]); a second camera module configured to capture a second image with a second field of view (Figs. 1-4 FOV second camera 195a-c [0050]) using a movable prism (Figs. 1-4 at least moving a prism for camera 195o [0050] [0070] moving the prisms camera 195x [0124] 195a-c moving prisms  [0152-0155]) and an image processor configured to control movement operation of the movable prism based on motion information estimated from the first image (Figs. 1-4, 11-15 compensate due to shake movement [0006-0007] [0026] images for camera 195x [0069-0070] drive controller to correct for motion [0115] [0119] [0137-0140]), 
to control the second camera module to capture the second image with the prism moved, and to perform digital image stabilization on the second image (Figs. 1-4, 11-15 [0006-0007] [0026] plurality of images from respective cameras [0165] movements compensated via stabilization said respective images [0253-0255] [0267-0268] [0318-0320])
CHO does not disclose but WANG discloses the second field of view being narrower than the first field of view (Fig. 3 at least two cameras – second image with narrower FOV [0015-0016]); to control the second camera module to capture a peripheral image (Figs. 3, 6 peripheral image 606 second camera for the main image 604 [0128] – stored in corresponding buffers [0049]); using the peripheral image (Figs. 1-6 used to store  peripheral image 606 second camera for the main image 604 [0128] – stored in corresponding buffers [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second field of view being narrower than the first field of view; to control the second camera module to capture a peripheral image; using the peripheral image taught by WANG into the system of CHO because of the benefit taught by WANG to disclose multiple camera and storage functionality to acquire images at different fields of view and to communicate the captured data to an external device for additional analysis capabilities in a UAV device that could experience camera sensor movement shake issues whereby CHO is directed towards stabilizing correction for a camera sensor image capture using cameras and moveable prisms and would benefit from additional cameras buffers as well as communication to external devices to expand upon the system components and capabilities for image analysis and correction as well as the final product captured data.


As per Claim 3 CHO discloses The electronic device of claim 1, wherein the second camera module is a main camera module for capturing video (Figs. 1-3, 11-14 at least a front facing main camera for video capture – not to the exclusion of other image capturing [0069-0070] [0086]).

As per Claim 5 CHO discloses The electronic device of claim 3, wherein a resolution of the first camera module is lower than that of the second camera module (Figs. 1-3, 11-14 different resolutions for multiple cameras [0013] 0112] [0114]).

As per Claim 12 CHO discloses An image signal processor configured to perform operations on a first image of a first field of view transferred from a first camera module (Figs. 1-4, 11-15 first FOV camera 195o- outward direction and transfer captured  [0050] [0259-0262]) and a second image of a second field of view transferred from a second camera module, the operations comprising (Figs. 1-4, 11-15 second FOV camera 195x - outward direction and transfer captured [0112-0114] [0050] [0259-0262]): acquiring motion information from the first image (Figs. 1-4, 11-15 [0006-0007] [0026] plurality of images from respective cameras and at least prism motion [0026] [0050] [0165] [0253-0255] [0267-0268]), 
controlling movement of a prism of the second camera module to capture a second image based on the acquired motion information (Figs. 1-4, 11-15 [0006-0007] [0026] plurality of images from respective cameras [0165] movements compensated via stabilization said respective images [0253-0255] [0267-0268] [0318-0320]); and stabilizing the second image, wherein the stabilizing does not cause image loss of the second field of view (Figs. 1-4, 11-15 [0006-0007] [0026] [0165] movements compensated via stabilization said respective images – no loss of image quality or size [0253-0255] [0267-0268] [0318-0320])
CHO does not disclose but WANG discloses the second field of view being narrower than the first field of view (See said analysis for Claim 1); capture a peripheral image (See said analysis for Claim 1); using the peripheral image (See said analysis for Claim 1).


As per Claim 15 CHO discloses The image signal processor of claim 12, wherein the operations further comprises 
receiving acceleration information from a gyro sensor, and the acquiring motion information is related to a movement (Figs. 1-3, 11-14 [0026] [0078] movement detection [0117-0119])
CHO does not disclose but WANG discloses movement of an object included in the first image (Figs. 1-8 OOI for capture [0060] [0079] [0092]) (The motivation that applied in Claim 1 applies equally to Claim 15).


As per Claim 16 CHO discloses The image signal processor of claim 15, wherein the second image is captured when the prism of the second camera module is located in a central portion (Figs. 1-4, 11-15 [0006-0007] [0026] plurality of images from respective cameras [0165] movements compensated via stabilization said respective images [0253-0255] [0267-0268]).

As per Claim 17 CHO discloses The image signal processor of claim 16, wherein the image is captured when the prism is moved from the central portion to one of upward, downward, leftward, or rightward direction (Figs. 1-4, 11-15 [0006-0007] [0026] movements of prism from a central portion of an area in at least up or down or right or left for any type of movement [0253-0255] [0267-0268] [0318-0320]).

CHO does not disclose but WANG discloses the peripheral image is captured (See said analysis for Claim 1)

As per Claim 18 CHO discloses The image signal processor of claim 16, wherein the stabilizing the second image does not include up-scaling operation deteriorating image quality of the second image (Figs. 1-4, 11-15 [0006-0007] [0026] [0165] movements compensated via stabilization said respective images – no loss of image quality, no up-scaling disclosed [0253-0255] [0267-0268] [0318-0320]).

As per Claim 20 CHO discloses A camera module comprising (Figs. 1-3): 
a first camera module configured to capture a first image with a first field of view in a first direction (Figs. 1-4 first FOV camera 195o- outward direction [0050]); and a second camera module configured to capture a second image with a second field of view using a movable prism (See said analysis for Claim 1), wherein the second camera module includes, a prism configured to convert an optical direction of the second image paralleling to the first direction to a second direction (Figs. 1-4, 11-15 [0006-0007] [0026] images for camera 195x – front or back cameras FOV directions in parallel same plane [0069-0070] [0137-0140]), an image sensor configured to acquire the second image in the second direction (Figs. 1-4, 11-15 second direction respective to the camera in the same direction as first direction [0006-0007] [0026] [0050] [0069-0070]), 
an optical lens assembly configured to include a zoom magnification of a section according to the second field of view (Figs. 1-4, 11-15 according to the FOV of the cameras in outward direction [0135] [0137] [0212]), 
and a prism controller configured to control a driving direction of the prism based on motion information estimated from the first image (Figs. 1-4, 11-15 drive controller and compensate due to shake movement [0006-0007] [0026] images for camera 195x [0069-0070] drive controller to correct for motion [0115] [0119] [0137-0140]).
CHO does not disclose but WANG discloses the second field of view being narrower than the first field of view (See said analysis for Claim 1)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al.  (Pub. No: US 2019-0361224) in view of WANG et al. (Pub. No.: US 2017-0272663), as applied in Claims 1, 3, 5, 12, 15-18, 20, and further in view of ZHANG (Pub. No.: US 2021-0070028)

As per Claim 2 CHO discloses The electronic device of claim 1, wherein the electronic device further comprises 
a third camera module with a third field of view (Figs. 1-4 FOV three cameras 195a-c [0050]),  
CHO does not disclose but WANG discloses the field of view being narrower than another field of view (See said analysis for Claim 1)
CHO and WANG do not disclose but ZHANG discloses the first camera module, the second camera module and the third camera module are disposed in a rear surface of the electronic device (Figs. 1-3 three rear camera capability lens related camera module three in all [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first camera module, the second camera module and the third camera module are disposed in a rear surface of the electronic device taught by ZHANG into the system of CHO and WANG because of the benefit taught by ZHANG to disclose at least three cameras may be housed or disposed on the rear of a mobile device to expand upon the capabilities of image camera whereby CHO and WANG both contain at least two cameras and would benefit from three housed on the same rear side to all for expanded and extended image capture capabilities.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al.  (Pub. No: US 2019-0361224) in view of WANG et al. (Pub. No.: US 2017-0272663), as applied in Claims 1, 3, 5, 12, 15-18, 20, and further in view of CHO et al (Pub. No: US 2009-0067051 – hereinafter ‘051)

As per Claim 14 CHO discloses The image signal processor of claim 12, wherein 
controlling includes moving the prism to capture the image ((Figs. 1-4 at least moving a prism for camera 195o [0050] [0070] moving the prisms camera 195x [0124] 195a-c moving prisms [0152-0155])
CHO does not disclose but WANG discloses capture the peripheral image (See said analysis for Claim 1)
CHO and WANG do not disclose but ‘051 discloses the motion information includes a shaking direction of the first camera module, and capture the image based on the shaking direction (Figs. 1-7 [0045] [0058] [0062-0063] [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion information includes a shaking direction of the first camera module, and capture the image based on the shaking direction taught by ‘051 into the system of CHO and WANG because of the benefit taught by ‘051 to disclose shake compensation in a particular detection direction which improves the compensation for images requiring stabilization whereby CHO discloses image stabilization and would benefit from ‘051 to improve compensation from shake.  WANG may benefit from any shake correction as said system is directed towards critical quality output imaging and would benefit from image stabilization as an added feature. 


Allowable Subject Matter
Claims 4, 6-11, 13, 19 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any outstanding rejections under 35 U.S.C. sections 101 or 112(b).

Claims 4, 6-11, 13, 19 is/are allowed: but for any outstanding rejections under 35 U.S.C. sections 101 or 112(b).  The following is an examiner’s statement of reasons for allowance:

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 1, wherein the image processor is configured to perform the digital image stabilization, to attenuate or remove vibrations from the second image, using the peripheral image as a margin region of a video stabilization algorithm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 4, wherein the first camera module includes a Dynamic Vision Sensor (DVS) and the second camera module includes an RGB sensor" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 1, wherein the first camera module includes a first optical lens assembly arranged in a first direction parallel to a thickness direction of the electronic device, and the second camera module includes a second optical lens assembly arranged in a second direction perpendicular to the first direction" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 7, wherein the movable prism of the second camera module is configured to convert an optical axis direction from the first direction to the second direction and move at least one of upward, downward, leftward, or rightward direction based on the estimated motion information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 8, wherein a number of one or more peripheral images including the peripheral image is determined according to an illumination value such that, when the illumination value is greater than a reference value, the number of the one or more peripheral images is greater than two, and when the illumination value is less than the reference value, the number of the one or more peripheral images is one" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 9, wherein the estimated motion information includes a movement direction of an object included in the first image, and the peripheral images of the second image are acquired by moving the movable prism based on the estimated motion information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The electronic device of claim 10, wherein the stabilized second image does not include any loss of the second field of view of the second image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image signal processor of claim 12, wherein the first camera module includes a first optical lens assembly arranged in a first direction for the first field of view, and the second camera module includes a second optical lens assembly arranged in a second direction perpendicular to the first direction for the second field of view" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image signal processor of claim 13, wherein the stabilizing the second image does not include loss of the second field of view of the second image transferred from the second camera module" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 4, 7-9, 13 the closest prior art of record CHO et al.  (Pub. No: US 2019-0361224), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims. CHO only teaches at least first and second cameras with respective FOVs and capture directions, as well as teaching at least one movable prism and an optical lens assembly with zoom capability.

Claim 6 is objected to for being depended from allowable Claim 4, whereby Claim 6 is taught by VARADARAJAN et al. (Pub. No.: US 2019-0007690).  

Claims 10-11 is/are objected to for being dependent from allowable Claim 9, whereby Claims 10 and 11 are taught by CHO et al.  (Pub. No: US 2019-0361224) in view of WANG et al. (Pub. No.: US 2017-0272663).

Claim 19 is/are objected to for being dependent from allowable Claim 13, whereby Claim 19 is taught by CHO et al.  (Pub. No: US 2019-0361224) in view of WANG et al. (Pub. No.: US 2017-0272663).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481